Hill, C. J.
1. The verdict does not depend solely upon circumstantial evidence, a confession having been shown; and, in the absence of a timely written request, the trial judge did not err in failing to give in charge the law of circumstantial evidence, as contained in the Penal Code (1910), § 1010. Benton v. State, 9 Ga. App. 422 (71 S. E. 498); Holt v. State, 7 Ga. App. 77 (66 S. E. 279). '
2. No error of law being assigned except as indicated above, and the verdict being supported by the evidence, the judgment refusing a new trial is Affirmed.